ERICH MILDENBERG Commissioner of Banking
You have asked for an interpretation of sec. 221.04 (1) (j), Stats., which requires that a branch bank in a contiguous county be located within twenty-five miles of the home bank. You have asked whether this distance is to be measured in a straight-line, or on the basis of public road miles. It is my opinion that the required twenty-five miles is to be measured on a basis of straight-line distance.
Section 221.04 (1) (j), Stats., in part states that banks have the power:
      "To establish and maintain a branch bank, upon approval by the commissioner and the banking review board, in a municipality other than that in which the home bank is located, if such municipality has no bank or branch bank at the time of application and if no bank or branch bank is located within a radius of 3 miles from the proposed site of the branch; however, such 3-mile limitation shall be computed by measuring the street or road mileage of that route which the commissioner and board find would be ordinarily and customarily traveled as the shortest distance between such bank or branch bank and the proposed site of the branch. A branch bank established under this paragraph shall be located in the same county in which the home bank is located or in a contiguous county if the location of such branch bank is no more than 25 miles from the home bank . . . ." (Emphasis supplied.)
Your question implies that the method of measurement for the three-mile radius limitation may also apply to the twenty-five-mile limitation. These are separate limitations. In such cases, the rule of statutory construction generally supplied provides that a limiting *Page 11 
or qualifying phrase will limit or qualify the antecedent phrase or clause unless a clear intention to the contrary is apparent. 2A Sand, Statutes and Statutory Construction, sec. 47.33 (4th Ed. 1973). Utilizing this rule, the road mileage method of measurement limitation would apply only to the antecedent clause relating to a three-mile radius.
In this instance, the statutory history of the legislative provision under consideration provides additional help. Section 221.04 (1) (j), Stats., came into being by the enactment of ch. 253, sec. 2, Laws of 1967. The three-mile radius provision together with the road mileage method of measurement was added to that legislation by Senate Amendment 3. The fact that this amendment was added as a separate package leads to the conclusion that the road mileage measurement method applies only to the three-mile radius provision.
Generally a limitation expressed in terms of mileage refers to a straight-line measurement. Macon  Smith Counties v. TrousdaleCounty, 61 Tenn. (2 Baxt.) 1, 10. Therefore, the twenty-five-mile limitation in sec. 221.04 (1) (j), Stats., is to be measured on a straight-line basis.
BCL:DJH